DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The replacement specification filed 7/26/21 is acknowledged.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ajima (machine translated WO 2014203539 A1 – cited previously) in view of Masuzawa (machine translated JP 2008012171 A – cited previously) and Edman (US 20140343861 A1 – cited in IDS). 

For claim 1, Ajima teaches  An electronic device [entire disclosure – see at least p. 2 ll. 47 – p. 3 ll. 87] comprising: 
sense information pertaining to an abdomen; [measurement portions of Figs. 1-3 per p. 7 ll. 260-262, p. 19 ll. 758-759]; 
and a controller [processing portions of device shown in Figs. 1-3] configured to calculate a first contour of the abdomen and a second contour of the abdomen based on the information sensed at different times [throughout pp. 12-13 esp. ll. 463-517] and to display the first contour (or) the second contour on a display [optional display of any one image (i.e., first or second contour) per p. 19 ll. 765-766];  
wherein the controller is further configured to store in a storage: 
a first time at which the first contour is measured; [storage and use of times per p. 7 ll. 263-269];
a second time at which the second contour is measured; [storage and use of times per p. 7 ll. 263-269].

Ajima fails to teach the controller displaying both the first and second contours in overlap on the display.  
Masuzawa discloses a medical imaging method and system that discloses acquiring a current and previous imaging scan of an individual’s body and displaying them on a display simultaneously by superimposing the images or displaying them in parallel [¶61].  
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the controller of Ajima to incorporate the simultaneous display of Masuzawa (i.e., such that the controller of Ajima would display the first and second 

Ajima fails to teach the controller configured to store at least one of a type, amount, and calories of food or drink consumed by a user between the first time and the second time, and an amount of exercise, calories burned, and hours of sleep of the user between the first time and the second time.  
Edman teaches an electronic device comprising a controller [600] configured to store calories of food or drink consumed between a first and second time, and an amount of calories burned [Fig. 6 showing intake and expenditure (including at least a form of storage for then subsequent display)].
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the controller of Ajima to be configured to store calories of food or drink consumed between a first and second time (i.e., for the first and second times of Ajima), and calories burned as taught by Edman in order to aid a user (i.e., of a user contacting their abdomen with the device of claim 1) in bodyweight management, exercise, and dietary goals.  As motivated by Edman ¶101. 

For claim 2, Ajima teaches  The electronic device of claim 1, wherein the controller is configured to determine the first contour and the second contour based on user selection. [p. 6 ll. 241-242]. 

For claim 3, the motivated combination of Ajima and Masuzawa teaches the controller is configured to display the first contour and the second contour in overlap [Masuzawa ¶61] using a central portion of a back in the first contour and the second contour as a reference point. [Ajima p. 21 ll. 861-880].  As motivated in claim 1. 

For claim 4, the motivated combination of Ajima and Masuzawa teaches the controller is configured to display the first contour and the second contour in overlap [Masuzawa ¶61] using a center of the first contour and the second contour as a reference point. [Ajima p. 21 ll. 861-880].  As motivated in claim 1. 

For claim 5, Ajima teaches  The electronic device of claim 1, wherein the measurement unit comprises at least one of an acceleration sensor [p. 9 ll. 368-373], a direction sensor, an angular velocity sensor, an inclination sensor, and a camera. 

For claim 7, the motivated combination of Ajima and Edman teaches the controller is further configured to display at least one of the type, amount, and calories of food or drink consumed by the user between the first time and the second time and the amount of exercise, calories burned, and hours of sleep of the user. [Edman Fig. 6].  As motivated in claim 1. 

For claim 11, Ajima teaches  A display method to be executed by an electronic device, [entire disclosure – see at least p. 2 ll. 47 – p. 3 ll. 87], the display method comprising: 
sensing information pertaining to an abdomen; [measurement portions of Figs. 1-3 per p. 7 ll. 260-262, p. 19 ll. 758-759];
calculating a first contour of the abdomen and a second contour of the abdomen based on the information sensed at different times; [throughout pp. 12-13 esp. ll. 463-517]
displaying the first contour (or) the second contour on a display;  [optional display of any one image (i.e., first or second contour) per p. 19 ll. 765-766];  
and storing in a storage: 
a first time at which the first contour is measured; [storage and use of times per p. 7 ll. 263-269];
a second time at which the second contour is measured; [storage and use of times per p. 7 ll. 263-269].

Ajima fails to teach the controller (and method step therewith) displaying both the first and second contours in overlap on the display.  
Masuzawa discloses a medical imaging method and system that discloses acquiring a current and previous imaging scan of an individual’s body and displaying them on a display simultaneously by superimposing the images or displaying them in parallel [¶61].  
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the controller (and method step therewith) of Ajima to incorporate the simultaneous display of Masuzawa (i.e., such that the controller of Ajima would display the first and second contours in overlap) in order to more specifically visualize the differences in contours (i.e., changes in body profile).  As motivated by Masuzawa ¶61. 

Ajima fails to teach the controller (and method step therewith) configured to store at least one of a type, amount, and calories of food or drink consumed by a user between the first time and the second time, and an amount of exercise, calories burned, and hours of sleep of the user between the first time and the second time.  
Edman teaches an electronic device comprising a controller [600] configured to store calories of food or drink consumed between a first and second time, and an amount of calories burned [Fig. 6 showing intake and expenditure (including at least a form of storage for then subsequent display)].
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the controller (and method step therewith) of Ajima to be configured to store calories of food or drink consumed between a first and second time (i.e., for the first and second times of Ajima), and calories burned as taught by Edman in order to aid a user (i.e., of a user contacting their abdomen with the device of claim 1) in bodyweight management, exercise, and dietary goals.  As motivated by Edman ¶101. 

For claim 12, Ajima teaches  A display system comprising: an electronic device according to claim 1.  [screen 2 on device in Figs. 1-2]. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ajima in view of Masuzawa, Edman, and Pacione (US 20130158368 A1 – cited previously). 
For claim 8, Ajima fails to teach the controller configured to store at least one of the type, amount, and calories of food or drink in the storage based on information included on a package of the food or drink.
Pacione discloses a system for monitoring body weight and shape of an individual comprising a storage system that stores the type, amount, and calories of food based on information included on a package of the food [¶116]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify to modify the controller of Ajima to incorporate storing the nutritional information of Pacione to provide a nutritional tracking system for the user so they can be aware of the contents of the food.  As motivated by Pacione Abstract, ¶¶18-22. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ajima in view of Masuzawa, Edman, and Mensinger (US 20160232322 A1 – cited previously).
For claim 9, Ajima fails to teach the controller is configured to store at least one of the type, amount, and calories of food or drink in the storage based on an image of the food or drink.
Mensinger discloses a system for monitoring food intake of a user that determines the type and nutritional information of the food in the storage based on an image of the food [¶98]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify to modify the controller of Ajima to incorporate the storing of nutritional information based on images of Mensinger in order to provide system integration with 

For claim 10, Mensinger further teaches storing and displaying information related to medicines consumed by the user [¶84].  As motivated in claim 9 and Mensinger ¶84. 
 
Response to Arguments
Applicant’s arguments with respect to the prior art have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/BENJAMIN S MELHUS/           Examiner, Art Unit 3791

/SEAN P DOUGHERTY/           Primary Examiner, Art Unit 3791